Citation Nr: 1521895	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance for the 2012 calendar year.

(The issue of entitlement to an initial compensable rating for colon and anal cancer is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Atlanta, Georgia ("VAMC Atlanta"), which denied the Veteran's claim for an annual clothing allowance for the 2012 calendar year.  The Veteran disagreed with this decision in October 2012.  He perfected a timely appeal in March 2013.


FINDING OF FACT

The record evidence shows that service connection is not in effect for a skin disability.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the 2012 calendar year have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes initially that it is not clear whether the duty to notify and duty to assist the Veteran under the VCAA is applicable to clothing allowance claims.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims.  The Court pointed out in Barger that the statute at issue in waiver of recovery of overpayment claims was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Title 38, United States Code, Chapter 51.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-4 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The Board also notes that, to the extent that the VCAA is applicable to clothing allowance claims, VCAA notice is not required in this case because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); see also VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Clothing Allowance Claim

The Veteran contends that he is entitled to an annual clothing allowance for calendar year 2012.  He specifically contends that Gentian Violet 1% topical solution, prescribed by his VA treating clinicians to treat pain and skin discoloration in his genital area, stains his clothing and bedding.  


Laws and Regulations

Under 38 C.F.R. § 3.810(a), an annual clothing allowance is payable if the Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing. Additionally, an annual clothing allowance is authorized when medications prescribed by a physician to treat a service-connected skin disorder cause irreparable damage to a Veteran's outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii).

Factual Background & Analysis

The Board finds that the Veteran's claim for an annual clothing allowance for the calendar year 2012 must be denied as a matter of law.  As noted, the Veteran contends that a topical skin cream (Gentian Violet 1% topical solution) prescribed by his VA treating clinicians to treat skin discoloration and pain in his genital area permanently stains his clothing.  It is undisputed that the Veteran's VA prescriptions include Gentian Violet 1% topical solution.  It also is undisputed that this topical skin cream has been prescribed to treat a non-service-connected skin disability.  The record evidence does not show that service connection is in effect for a skin disability or that the Veteran's Gentian Violet 1% topical solution is prescribed to treat a service-connected skin disability.  The Board notes in this regard that service connection currently is in effect for AIDS with Kaposi's sarcoma, a right hand fracture, hammer toe, and colon and anal cancer.  The evidence does not indicate that the Veteran's VA treating clinicians prescribed Gentian Violet 1% topical solution to treat any of the disabilities for which service connection currently is in effect.  In the March 2013 substantive appeal (VA Form 9) the Veteran stated the following:  "The skin condition occurred because of the treatment of radiation for the cancer that is service-connected."  In other words, it appears that the Veteran contends that he is entitled to an annual clothing allowance because of an alleged etiological relationship between a skin condition and his service-connected colon and anal cancer.  At this time, service connection is not in effect for a skin disability secondary to a service connected disability.  [The decision herein does not preclude the Veteran from filing a claim for service connection of a skin disability secondary to a service connected disability.]  The Board observes that the laws and regulations governing clothing allowance claims are clear.  An annual clothing allowance is authorized when medications prescribed by a physician to treat a service-connected skin disorder cause irreparable damage to a Veteran's outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii).  Absent a service-connected skin disability, the Veteran is not entitled to an annual clothing allowance.  Thus, the Board finds that the Veteran's claim for an annual clothing allowance for the 2012 calendar year must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to an annual clothing allowance for the 2012 calendar year is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


